DETAILED ACTION
In response to communication filed on 06 October 2022, claims 8-10, 12-13 and 15-20 are amended. Claims 1-7 are canceled. Claims 21-27 are new. Claims 8-27 are pending. 
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
Applicant’s arguments, see “Objections to the Drawings”, filed 06 October 2022, have been carefully considered. The arguments are considered to be persuasive and based on the arguments the objection has been withdrawn. 

Applicant’s arguments, see “§ 101 Rejections” related to non-statutory matter, filed 06 October 2022, have been carefully considered. Based on the arguments and the amended language, the rejections regarding claims 15-20 are withdrawn.

Applicant’s arguments, see “§ 101 Rejections” related to abstract idea rejection, filed 06 October 2022, have been carefully considered. Based on the arguments and the amended language, the rejections regarding claims 8-20 are withdrawn

Applicant’s arguments, see “Claims 8,11, 14, 15, 18 and 20 Are Not Obvious Over Hassanpour and Sampath” related to prior art rejections, filed 06 October 2022, have been carefully considered but are not persuasive. 

APPLICANT’S ARGUMENT: Applicant argues that there is no new information being added to the application based on this data. 
EXAMINER’S RESPONSE: Examiner has carefully considered the argument but respectfully disagrees. Applicant's arguments fail to comply with 37 CFR 1.111(b) because they amount to a general allegation that the claims define a patentable invention without specifically pointing out how the language of the claims patentably distinguishes them from the references. Similarly, Applicant does not appear to describe which specific claim language supports adding new information to the application and therefore this argument cannot be considered to be persuasive. 

APPLICANT’S ARGUMENT: Applicant argues that Sampath does not consider external resources with respect to content gaps. 
EXAMINER’S RESPONSE: Examiner has carefully considered the argument but respectfully disagrees. In response to applicant's arguments against the references individually, one cannot show nonobviousness by attacking references individually where the rejections are based on combinations of references.  See In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981); In re Merck & Co., 800 F.2d 1091, 231 USPQ 375 (Fed. Cir. 1986). Similarly, Hassan reference teaches retrieving information from news articles in [0091]. For a person of ordinary skill in the art and based on the broadest reasonable interpretation external resources may be reasonably interpreted as news articles since Hassan also teaches existing web content which may be reasonably interpreted as internal resources. Hassan does not explicitly teach content gaps for which Sampath reference has been incorporated that teaches content gaps in [0057]. Therefore a combination of Hassan and Sampath has been cited to teach the above argued limitation. As a result, the above argument is not considered to be persuasive. 

All the other arguments are related to newly added limitations and are addressed in the rejection below. 


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claims 8-9, 11, 13-16, 18, 20-22, 24 and 26-27 are rejected under 35 U.S.C. 103 as being unpatentable over Hassanpour et al. (US 2015/0278355 A1, hereinafter “Hassan”) in view of Sampath-Kumar et al. (US 2015/0039622 A1, hereinafter “Sampath”) further in view of Kureshy et al. (US 2012/0110450 A1, hereinafter “Kureshy”).

Regarding claim 8, Hassan teaches
A computer-implemented method for… (see Hassan, [0030] “Various embodiments of the technology described herein are generally directed to… methods”) the method comprising: (see Hassan, [0030] “Various embodiments of the technology described herein are generally directed to… methods”).
a topic associated with interest (see Hassan, [0117] “may receive autosuggests 1011. The autosuggests 1011 may include topics”; [0097] “The intent trend detector 442 may generate histograms of the trending topics… for the topics of interest”). 
a specified content source domain configured to provide information about the topic associated with interest (see Hassan, [0081] “The trending topic detector 420 of the computer system 400 may identify the trending topics in several sources including news/journals and queries issued by searchers”; [0091] “may check to determine whether the URIs are related to news sources or existing web content”; [0117] “may receive autosuggests 1011. The autosuggests 1011 may include topics”).
receiving (see Hassan, [0055] “an analysis of the search logs by the computing system 200”) search query log data that defines user-generated search queries and search results returned in response to the user-generated search queries; (see Hassan, [0049] “The search logs 220 store the queries entered by the user, results returned, and click-through for the URIs included in the results”; [0066] “The search log 311 stores records having queries received at the search engine, the queries executed by the search engine, and the results returned in response to the queries”).
identifying, based on the search query log data, a relevant subset of the user-generated search queries (see Hassan, [0056] “that retains query mappings for queries that are identified as trending or spiking by the spiking and trending component”; [0099] “The trending query entities 460 may be based on the trending topics”; [0073] “to determine the set of queries that satisfy the specified condition”) that is associated with the topic associated with interest (see Hassan, [0097] “The intent trend detector 442 may generate histograms of the trending topics… for the topics of interest”). 
determining, for the relevant subset of the user-generated search queries, (see Hassan, [0056] “that retains query mappings for queries that are identified as trending or spiking by the spiking and trending component”; [0099] “The trending query entities 460 may be based on the trending topics”; [0073] “to determine the set of queries that satisfy the specified condition”) a relative user selection rate of at least one first resource, that is included within the specified content source domain, in relation to at least one second resource that is external to the specified content source domain and (see Hassan, [0091] “may access the search result clickthrough for the query/entity. The computer system may check to determine whether the URIs are related to news sources or existing web content… For each query/entity, the computer system may compare the click-through rate for the news articles included in the search results and the click-through rate of existing web content included in the search results” – existing web content is interpreted as first resource and news articles are interpreted as second resources that are external) that is also configured to provide information about the topic associated with interest (see Hassan, [0117] “may receive autosuggests 1011. The autosuggests 1011 may include topics”; [0097] “The intent trend detector 442 may generate histograms of the trending topics… for the topics of interest”).
responsive to the relative selection rate… (see Hassan, [0091] “may access the search result clickthrough for the query/entity. The computer system may check to determine whether the URIs are related to news sources or existing web content… For each query/entity, the computer system may compare the click-through rate for the news articles included in the search results and the click-through rate of existing web content included in the search results” – news articles are interpreted as second resources that are external) generating a content gap notification indicating that the at least one first resource, that is included within the specified content source domain,… (see Hassan, [0091] “The results of the comparison provide an indication that intent shifts are likely… confirms that the shift in intent from existing web content to new sources has occurred for each spiking query/entity” – existing web content is interpreted as first resource and news articles are interpreted as second resources that are external) in relation to the one or more second resources that are external to the specified content source domain (see Hassan, [0091] “The results of the comparison provide an indication that intent shifts are likely… confirms that the shift in intent from existing web content to new sources has occurred for each spiking query/entity” – existing web content is interpreted as first resource and news articles are interpreted as second resources that are external).
Hassan does not explicitly teach exposing domain specific content gaps, receiving, from an application, content gap identification parameters that define at least: a topic associated with the application, and; the topic associated with the application; the topic associated with the application; the topic associated with the application; satisfying a content gap threshold, one first resource has a content gap in relation to the one or more second resources. 
However, Sampath discloses filling content gap of the websites and also teaches
exposing domain specific content gaps, (see Sampath, [0035] “the customer website may have one or more content gaps, one or more reach gaps, one or more engagement gaps, and/or one or more conversion gaps that may be automatically identified… A content gap may occur when the customer website does not have a web page that is dedicated to a particular topic that has been determined as being relevant to the customer and/or to competitors of the customer”).
receiving, from an application, content gap identification parameters that define at least: (see Sampath, [0103] “optimization server 110 parses metadata or other parameters to identify an input type for each the corresponding graphical user interface element… optimization server 110 parses other data or metadata, such as text boxes or other labels implemented in proximity to input elements. These text boxes or other labels are used to provide a user with an indication of the expected input, comments, etc., to identify an input type for the corresponding graphical user interface element. An exemplary webpage including a form to be parsed”). 
satisfying a content gap threshold, (see Sampath, [0057] “Determining whether there is a web page that is directed at content regarding that n-gram… whether that n-gram is included with a frequency over a certain threshold of a web page, and/or whether that n-gram is included in other types of data of the website (e.g., included in a video, included in a whitepaper or PDF, etc.). If there is not a page that is directed at content regarding that n-gram, then the optimization server 110 determines that there is a content gap for that n-gram”) determining whether a webpage has a content gap (see Sampath, [0057] “Determining whether there is a web page that is directed at content regarding that n-gram… whether that n-gram is included with a frequency over a certain threshold of a web page, and/or whether that n-gram is included in other types of data of the website (e.g., included in a video, included in a whitepaper or PDF, etc.). If there is not a page that is directed at content regarding that n-gram, then the optimization server 110 determines that there is a content gap for that n-gram”).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to include the functionality of content gap and their threshold as being disclosed and taught by Sampath in the system taught by Hassan to yield the predictable results of automatically identifying areas of the website that can be improved and automatically attempting to improve those areas of the website (see Sampath, [0035] “a refined version of the generated n-grams will be used by the optimization server 110 for automatically identifying areas of the website that can be improved and automatically attempting to improve those areas of the website. As examples of areas of the website that may be automatically optimized, as will be described in greater detail later herein, the customer website may have one or more content gaps, one or more reach gaps, one or more engagement gaps, and/or one or more conversion gaps that may be automatically identified and help corrected by the optimization server”)
The proposed combination of Hassan and Sampath does not explicitly teach a topic associated with the application, and; the topic associated with the application; the topic associated with the application; the topic associated with the application.
However, Kureshy discloses customized help content for an application and also teaches
a topic associated with the application, and (see Kureshy, [0030] “The application 200 includes a help system 202 adapted to generate a help user interface with dynamic help content”; [0036] “arranging the help topics for which corresponding content files are stored”; [0082] “A list identifying those portions of the help content (e.g., the help topics)”).
the topic associated with the application, and (see Kureshy, [0030] “The application 200 includes a help system 202 adapted to generate a help user interface with dynamic help content”; [0036] “arranging the help topics for which corresponding content files are stored”; [0082] “A list identifying those portions of the help content (e.g., the help topics)”).
the topic associated with the application, and (see Kureshy, [0030] “The application 200 includes a help system 202 adapted to generate a help user interface with dynamic help content”; [0036] “arranging the help topics for which corresponding content files are stored”; [0082] “A list identifying those portions of the help content (e.g., the help topics)”).
the topic associated with the application, and (see Kureshy, [0030] “The application 200 includes a help system 202 adapted to generate a help user interface with dynamic help content”; [0036] “arranging the help topics for which corresponding content files are stored”; [0082] “A list identifying those portions of the help content (e.g., the help topics)”).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to include the functionality of help functionality related to topic associated with an application to provide answers related to questions, as being disclosed and taught by Kureshy in the system taught by the proposed combination of Hassan and Sampath to yield the predictable results of effectively developing dynamic help content that can be rendered in a customized fashion (see Kureshy, [0008] “A help system and method for generating a help user interface having both static and dynamic help content is disclosed. The disclosed system and method generate the help user interface in accordance with the configuration of the application for which the help content is requested. The configuration of the application may include or incorporate any number of customizations of the application functionality. In some cases, the application configuration may be indicative of user characteristics or application functionality made available to the user. The dynamic help content may then be rendered in a customized fashion in accordance with the user characteristics or the available application functionality”).
Claim 21 incorporates substantively all the limitations of claim 8 in a system form (see Hassan, [0043] “Computing device 100 includes one or more processors 114”; [0045] “are generally directed to systems”; [0040] “Computing device 100 typically includes a variety of computer-readable media”; [0037] “may be described in the general context of computer code or machine-useable instructions, including computer-executable instructions, such as program components, being executed by a computer or other machine”) and is rejected under the same rationale.

Regarding claim 15, Hassan teaches
A computer-readable storage medium storing instructions which, when executed by a processor, cause the processor to perform operations comprising: (see Hassan, [0040] “Computing device 100 typically includes a variety of computer-readable media”; [0042] “communication media typically embodies computer-readable instructions”; [0043] “Computing device 100 includes one or more processors 114 that read data from various entities, such as memory 112 or I/O components 120”).
a topic associated with interest (see Hassan, [0117] “may receive autosuggests 1011. The autosuggests 1011 may include topics”; [0097] “The intent trend detector 442 may generate histograms of the trending topics… for the topics of interest”). 
a specified content source domain configured to provide information about the topic associated with interest (see Hassan, [0081] “The trending topic detector 420 of the computer system 400 may identify the trending topics in several sources including news/journals and queries issued by searchers”; [0091] “may check to determine whether the URIs are related to news sources or existing web content”; [0117] “may receive autosuggests 1011. The autosuggests 1011 may include topics”).
receiving (see Hassan, [0055] “an analysis of the search logs by the computing system 200”) search query log data that defines user-generated search queries and search results returned in response to the user-generated search queries; (see Hassan, [0049] “The search logs 220 store the queries entered by the user, results returned, and click-through for the URIs included in the results”; [0066] “The search log 311 stores records having queries received at the search engine, the queries executed by the search engine, and the results returned in response to the queries”).
identifying, based on the search query log data, a relevant subset of the user-generated search queries (see Hassan, [0056] “that retains query mappings for queries that are identified as trending or spiking by the spiking and trending component”; [0099] “The trending query entities 460 may be based on the trending topics”; [0073] “to determine the set of queries that satisfy the specified condition”).
determining, for the relevant subset (see Hassan, [0056] “that retains query mappings for queries that are identified as trending or spiking by the spiking and trending component”; [0099] “The trending query entities 460 may be based on the trending topics”; [0073] “to determine the set of queries that satisfy the specified condition”) a relative user selection rate of a first resource, that is included within the specified content source domain, in relation to a second resource that is external to the specified content source domain and (see Hassan, [0091] “may access the search result clickthrough for the query/entity. The computer system may check to determine whether the URIs are related to news sources or existing web content… For each query/entity, the computer system may compare the click-through rate for the news articles included in the search results and the click-through rate of existing web content included in the search results” – existing web content is interpreted as first resource and news articles are interpreted as second resources that are external) that is also configured to provide information about the topic associated with interest (see Hassan, [0117] “may receive autosuggests 1011. The autosuggests 1011 may include topics”; [0097] “The intent trend detector 442 may generate histograms of the trending topics… for the topics of interest”).
responsive to the relative selection rate… (see Hassan, [0091] “may access the search result clickthrough for the query/entity. The computer system may check to determine whether the URIs are related to news sources or existing web content… For each query/entity, the computer system may compare the click-through rate for the news articles included in the search results and the click-through rate of existing web content included in the search results” – news articles are interpreted as second resources that are external) generating a content gap notification indicating that the first resource, that is included within the specified content source domain,… (see Hassan, [0091] “The results of the comparison provide an indication that intent shifts are likely… confirms that the shift in intent from existing web content to new sources has occurred for each spiking query/entity” – existing web content is interpreted as first resource and news articles are interpreted as second resources that are external) in relation to the one or more second resources that are external to the specified content source domain (see Hassan, [0091] “The results of the comparison provide an indication that intent shifts are likely… confirms that the shift in intent from existing web content to new sources has occurred for each spiking query/entity” – existing web content is interpreted as first resource and news articles are interpreted as second resources that are external).
Hassan does not explicitly teach receiving, from an application, content gap identification parameters that define at least: a topic associated with the application, and; the topic associated with the application; search queries that is associated with the application; the topic associated with the application; satisfying a content gap threshold, one first resource has a content gap in relation to the one or more second resources. 
However, Sampath discloses filling content gap of the websites and also teaches
receiving, from an application, content gap identification parameters that define at least: (see Sampath, [0103] “optimization server 110 parses metadata or other parameters to identify an input type for each the corresponding graphical user interface element… optimization server 110 parses other data or metadata, such as text boxes or other labels implemented in proximity to input elements. These text boxes or other labels are used to provide a user with an indication of the expected input, comments, etc., to identify an input type for the corresponding graphical user interface element. An exemplary webpage including a form to be parsed”). 
satisfying a content gap threshold, (see Sampath, [0057] “Determining whether there is a web page that is directed at content regarding that n-gram… whether that n-gram is included with a frequency over a certain threshold of a web page, and/or whether that n-gram is included in other types of data of the website (e.g., included in a video, included in a whitepaper or PDF, etc.). If there is not a page that is directed at content regarding that n-gram, then the optimization server 110 determines that there is a content gap for that n-gram”) determining whether a webpage has a content gap (see Sampath, [0057] “Determining whether there is a web page that is directed at content regarding that n-gram… whether that n-gram is included with a frequency over a certain threshold of a web page, and/or whether that n-gram is included in other types of data of the website (e.g., included in a video, included in a whitepaper or PDF, etc.). If there is not a page that is directed at content regarding that n-gram, then the optimization server 110 determines that there is a content gap for that n-gram”).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to include the functionality of content gap and their threshold as being disclosed and taught by Sampath in the system taught by Hassan to yield the predictable results of automatically identifying areas of the website that can be improved and automatically attempting to improve those areas of the website (see Sampath, [0035] “a refined version of the generated n-grams will be used by the optimization server 110 for automatically identifying areas of the website that can be improved and automatically attempting to improve those areas of the website. As examples of areas of the website that may be automatically optimized, as will be described in greater detail later herein, the customer website may have one or more content gaps, one or more reach gaps, one or more engagement gaps, and/or one or more conversion gaps that may be automatically identified and help corrected by the optimization server”)
The proposed combination of Hassan and Sampath does not explicitly teach a topic associated with the application, and; the topic associated with the application; search queries that is associated with the application; the topic associated with the application.
However, Kureshy discloses customized help content for an application and also teaches
a topic associated with the application, and (see Kureshy, [0030] “The application 200 includes a help system 202 adapted to generate a help user interface with dynamic help content”; [0036] “arranging the help topics for which corresponding content files are stored”; [0082] “A list identifying those portions of the help content (e.g., the help topics)”).
the topic associated with the application, and (see Kureshy, [0030] “The application 200 includes a help system 202 adapted to generate a help user interface with dynamic help content”; [0036] “arranging the help topics for which corresponding content files are stored”; [0082] “A list identifying those portions of the help content (e.g., the help topics)”).
query that is associated with the application; (see Kureshy, [0030] “The application 200 includes a help system 202 adapted to generate a help user interface with dynamic help content”; [0036] “arranging the help topics for which corresponding content files are stored”; [0082] “A list identifying those portions of the help content (e.g., the help topics)”; [0065] “allow the help system to query”). 
the topic associated with the application, and (see Kureshy, [0030] “The application 200 includes a help system 202 adapted to generate a help user interface with dynamic help content”; [0036] “arranging the help topics for which corresponding content files are stored”; [0082] “A list identifying those portions of the help content (e.g., the help topics)”).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to include the functionality of help functionality related to topic associated with an application to provide answers related to questions, as being disclosed and taught by Kureshy in the system taught by the proposed combination of Hassan and Sampath to yield the predictable results of effectively developing dynamic help content that can be rendered in a customized fashion (see Kureshy, [0008] “A help system and method for generating a help user interface having both static and dynamic help content is disclosed. The disclosed system and method generate the help user interface in accordance with the configuration of the application for which the help content is requested. The configuration of the application may include or incorporate any number of customizations of the application functionality. In some cases, the application configuration may be indicative of user characteristics or application functionality made available to the user. The dynamic help content may then be rendered in a customized fashion in accordance with the user characteristics or the available application functionality”).

Regarding claim 9, the proposed combination of Hassan, Sampath and Kureshy teaches
wherein the application includes a built-in help search functionality that is configured to search for help content that is accessible (see Kureshy, [0044] “an embedded form help module 218… one or more these modules may communicate with the help system 202 at a different protocol or layer than the presentation layer, which may vary based on the nature of the data and content requested”; [0050] “The help system 202 may then load any CHM or other help files relevant to the help request… the help viewer may also load or access data sources or structures other than help files”) via the specified content source domain  (see Hassan, [0091] “may check to determine whether the URIs are related to news sources or existing web content”; [0117] “may receive autosuggests 1011. The autosuggests 1011 may include topics”). The motivation for the proposed combination is maintained. 
Claims 16 and 22 incorporate substantively all the limitations of claim 9 in a computer readable and system form and are rejected under the same rationale.

Regarding claim 11, the proposed combination of Hassan, Sampath and Kureshy teaches
wherein identifying the relevant subset of the user-generated search queries comprises identifying at least one of: (see Hassan, [0056] “that retains query mappings for queries that are identified as trending or spiking by the spiking and trending component”; [0099] “The trending query entities 460 may be based on the trending topics”; [0073] “to determine the set of queries that satisfy the specified condition”).
an intent-specific subset of the user-generated search queries (see Hassan, [0032] “a query for a specific entity may have its intent changed by the server based on news events. The query SANDY previously had a number of different minor entity intents to some web sites. After a recent hurricane, the intent for this entity has changed to SANDY hurricane from SANDY person”). 
Claims 20 and 24 incorporate substantively all the limitations of claim 11 in a computer readable and system form and are rejected under the same rationale.

Regarding claim 13, the proposed combination of Hassan, Sampath and Kureshy teaches
wherein the application includes an in-application help functionality, and wherein the specified content source domain is accessible via the in-application help functionality (see Kureshy, [0044] “an embedded form help module 218… one or more these modules may communicate with the help system 202 at a different protocol or layer than the presentation layer, which may vary based on the nature of the data and content requested”; [0050] “The help system 202 may then load any CHM or other help files relevant to the help request… the help viewer may also load or access data sources or structures other than help files”; [0032] “The help system 202 may be launched from the application 200 via F1/Shift-F1 or other desired keystrokes to display the appropriate help articles inside the help interface rendered by the viewer”). The motivation for the proposed combination is maintained.

Regarding claim 14, the proposed combination of Hassan, Sampath and Kureshy teaches
wherein the relevant subset of the user-generated search queries (see Hassan, [0056] “that retains query mappings for queries that are identified as trending or spiking by the spiking and trending component”; [0099] “The trending query entities 460 may be based on the trending topics”; [0073] “to determine the set of queries that satisfy the specified condition”) is limited to an effective date range (see Hassan, [0055] “may identify one or more entities for the queries based on the date such that seasonal queries map to different entities based on the time of year”).
Claims 18 and 27 incorporate substantively all the limitations of claim 14 in a computer readable and system form and are rejected under the same rationale.

Regarding claim 26, the proposed combination of Hassan, Sampath and Kureshy teaches
	wherein the topic relates to (see Hassan, [0117] “may receive autosuggests 1011. The autosuggests 1011 may include topics”; [0097] “The intent trend detector 442 may generate histograms of the trending topics… for the topics of interest”) a problem with the application and the information about the topics includes suggested answers to the problem (see Kureshy, [0002] “Help systems are invoked by users of the applications when the user has a question or encounters a problem”; [0003] “the user interface provides a mechanism to locate the desired content within a database or other set of previously prepared articles or content items covering various topics, sub-topics, frequently asked questions (FAQ), etc.”; [0030] “otherwise provide a specific user context for the application 200 to which the help system 202 adapts by providing dynamic or customized help content”). The motivation for the proposed combination is maintained.

Claims 10 and 23 are rejected under 35 U.S.C. 103 as being unpatentable over Hassan, Sampath and Kureshy in view of Sarmento et al. (US 10,049,163 B1, hereinafter “Sarmento”).

Regarding claim 10, the proposed combination Hassan, Sampath and Kureshy teaches
causing a dashboard graphical user interface (GUI) to graphically indicate…  (see Hassan, [0106] “a graph illustrating a spiked query in accordance with embodiments of the invention. The histogram 600  generated by the computer system provides a distribution of the queries”; [0113] “The relevant information for entities is presented in the graphical user interface”) in association with the content gap notification (see Hassan, [0091] “The results of the comparison provide an indication that intent shifts are likely… confirms that the shift in intent from existing web content to new sources has occurred for each spiking query/entity” – existing web content is interpreted as first resource and news articles are interpreted as second resources that are external).
The proposed combination of Hassan, Sampath and Kureshy does not explicitly teach determining occurrence levels corresponding to individual query string fragments of the user-generated search queries; and the occurrence levels.
However, Sarmento discloses connected phrase search queries and also teaches
determining occurrence levels corresponding to individual query string fragments of the user-generated search queries; and (see Sarmento, [col4 lines9-14] “The query statistics data store 130 may comprise data related to search strings and the composition of search strings received by the computing environment historically. In other words, the query statistics data store 130 may maintain data on the frequency in which certain words, terms, and phrases are included within search strings”). 
the occurrence levels (see Sarmento, [col4 lines9-14] “The query statistics data store 130 may comprise data related to search strings and the composition of search strings received by the computing environment historically. In other words, the query statistics data store 130 may maintain data on the frequency in which certain words, terms, and phrases are included within search strings”).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to include the functionality of frequency of search strings, as being disclosed and taught by Sarmento in the system taught by the proposed combination of Hassan, Sampath and Kureshy to yield the predictable results of effectively generating search queries based on the frequency data (see Sarmento, [col9 lines3-10] “As described above, the query statistics data store 130 may maintain data on the frequency in which certain words, terms, and phrases are included within search strings received by the computing environment 110. This data on the frequency of words, terms, and phrases in search strings may be relied upon as an input to the search query generator 146 when generating search queries. Thus, least- or most-frequently appearing phrases may be those selected for elimination or  maintenance (i.e., keeping) within search queries”).
Claim 23 incorporates substantively all the limitations of claim 10 in a system form and is rejected under the same rationale.

Claims 12 , 17 and 25 are rejected under 35 U.S.C. 103 as being unpatentable over Hassan, Sampath and Kureshy in view of Piscitello et al. (US 2005/0240576 A1, hereinafter “Piscitello”). 

Regarding claim 12, the proposed combination of Hassan, Sampath and Kureshy teaches
wherein the content gap threshold corresponds to… (see Sampath, [0057] “Determining whether there is a web page that is directed at content regarding that n-gram… whether that n-gram is included with a frequency over a certain threshold of a web page, and/or whether that n-gram is included in other types of data of the website (e.g., included in a video, included in a whitepaper or PDF, etc.). If there is not a page that is directed at content regarding that n-gram, then the optimization server 110 determines that there is a content gap for that n-gram”) associated with the at least one first resource that is included within the specified content source domain and… (see Hassan, [0091] “may access the search result clickthrough for the query/entity. The computer system may check to determine whether the URIs are related to news sources or existing web content… For each query/entity, the computer system may compare the click-through rate for the news articles included in the search results and the click-through rate of existing web content included in the search results” – existing web content is interpreted as first resource and news articles are interpreted as second resources that are external) associated with the at least one second resource that is external to the specified content source domain (see Hassan, [0091] “may access the search result clickthrough for the query/entity. The computer system may check to determine whether the URIs are related to news sources or existing web content… For each query/entity, the computer system may compare the click-through rate for the news articles included in the search results and the click-through rate of existing web content included in the search results” – existing web content is interpreted as first resource and news articles are interpreted as second resources that are external).
The proposed combination of Hassan, Sampath and Kureshy does not explicitly teach a threshold ration between a first user selection rate, and a second user selection rate.
However, Piscitello discloses analyzing historical click through rate and teaches
a threshold ratio between a first user selection rate and a second user selection rate (see Piscitello, [0042] “represents the total number of times users have selected document D and represents the total number of times users have selected document E… for measuring historical click through rates, {circumflex over (D)} may be defined to represent the total number of times users have selected document D for a particular query Q and may be defined as the number of times users clicked on any document for query Q”; [claim 9] “wherein the observed historical click through rate is calculated as a ratio representing a total number of times users have selected a first document to a total number of times users have selected a second document”). 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to include the functionality of ratio between user selection rate, as being disclosed and taught by Piscitello in the system taught by the proposed combination of Hassan, Sampath and Kureshy to yield the predictable results of efficiently browsing document and applying a search engine to assist in document browsing (see Piscitello, [0003] “Implementations consistent with the principles of the present invention relate generally to document browsing and searching and, more particularly, to using a search engine to assist in document browsing”).
Claims 17 and 25 incorporate substantively all the limitations of claim 12 in a computer readable and system form and are rejected under the same rationale.

Claim 19 is rejected under 35 U.S.C. 103 as being unpatentable over Hassan, Sampath and Kureshy in view of Okumura et al. (US 2005/0197829 A1, hereinafter “Okumura”).

Regarding claim 19, the proposed combination of Hassan, Sampath and Kureshy teaches
wherein the instructions further cause the processor to perform operations comprising: (see Hassan, [0040] “Computing device 100 typically includes a variety of computer-readable media”; [0042] “communication media typically embodies computer-readable instructions”; [0043] “Computing device 100 includes one or more processors 114 that read data from various entities, such as memory 112 or I/O components 120”).
determining, based on the search query log data,… (see Hassan, [0096] “may obtain information from the trending topic storage 421 and the search logs 430”) within a time-range of interest; and (see Hassan, [0055] “may identify one or more entities for the queries based on the date such that seasonal queries map to different entities based on the time of year”). 
determining a user selection rate that corresponds to the second resource, (see Hassan, [0091] “The results of the comparison provide an indication that intent shifts are likely… confirms that the shift in intent from existing web content to new sources has occurred for each spiking query/entity” – existing web content is interpreted as first resource and news articles are interpreted as second resources that are external) returned in association with… (see Hassan, [0091] “may access the search result clickthrough for the query/entity. The computer system may check to determine whether the URIs are related to news sources or existing web content… For each query/entity, the computer system may compare the click-through rate for the news articles included in the search results and the click-through rate of existing web content included in the search results” – news articles are interpreted as resources that are external) wherein the content gap notification identifies… (see Hassan, [0091] “The results of the comparison provide an indication that intent shifts are likely… confirms that the shift in intent from existing web content to new sources has occurred for each spiking query/entity” – existing web content is interpreted as first resource and news articles are interpreted as second resources that are external) and the second resource (see Hassan, [0091] “The results of the comparison provide an indication that intent shifts are likely… confirms that the shift in intent from existing web content to new sources has occurred for each spiking query/entity” – existing web content is interpreted as first resource and news articles are interpreted as second resources that are external) in response to the user selection rate and… (see Hassan, [0091] “may access the search result clickthrough for the query/entity. The computer system may check to determine whether the URIs are related to news sources or existing web content… For each query/entity, the computer system may compare the click-through rate for the news articles included in the search results and the click-through rate of existing web content included in the search results” – news articles are interpreted as resources that are external).
The proposed combination of Hassan, Sampath and Kureshy does not explicitly teach determining, that a particular query string fragment corresponds to at least a threshold usage level; the particular query string fragment, the particular query string fragment, the particular query string fragment having at least the threshold usage level.
However, Okumura discloses query analysis and also teaches
determining that a particular query string fragment corresponds to at least a threshold usage level (see Okumura, [0040] “Query frequency filter 520 filters out query strings which do not appear in the query log more than some predetermined threshold number of times, providing at output 521 only queries occurring frequently enough to pass this criteria”).
the particular query string fragment, (see Okumura, [0040] “Query frequency filter 520 filters out query strings which do not appear in the query log more than some predetermined threshold number of times, providing at output 521 only queries occurring frequently enough to pass this criteria”) the particular query string fragment, (see Okumura, [0040] “Query frequency filter 520 filters out query strings which do not appear in the query log more than some predetermined threshold number of times, providing at output 521 only queries occurring frequently enough to pass this criteria”) the particular query string fragment having at least the threshold usage level (see Okumura, [0040] “Query frequency filter 520 filters out query strings which do not appear in the query log more than some predetermined threshold number of times, providing at output 521 only queries occurring frequently enough to pass this criteria”).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to include the functionality of query string fragments, as being disclosed and taught by Okumura in the system taught by the proposed combination of Hassan, Sampath and Kureshy to yield the predictable results of applying word-breaking to perform successful searches (see Okumura, [0002] “Word-breaking is an important component of natural language processing applications that process textual inputs. In particular, word-breaking is important in most search engines. The search engines perform word-breaking on input strings for several purposes. For example, word-breaking is applied to input strings to determine component words of a compound word”).

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to VAISHALI SHAH whose telephone number is (571)272-8532. The examiner can normally be reached Monday - Friday (7:30 AM to 4:00 PM).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, TAMARA KYLE can be reached on (571)272-4241. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/VAISHALI SHAH/Primary Examiner, Art Unit 2156